United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 01-2496
                                ________________

Western Forms, Incorporated,              *
                                          *
             Appellant,                   *
                                          *       Appeal from the United States
      v.                                  *       District Court for the
                                          *       Western District of Missouri.
Michael W. Pickell,                       *
                                          *
             Appellee.                    *

                                ________________

                                Submitted: January 14, 2002
                                    Filed: October 25, 2002
                                ________________

    Before WOLLMAN,1 Chief Judge, HANSEN, Circuit Judge, and
OBERDORFER,2 District Judge.
                          ________________

HANSEN, Circuit Judge.

     Western Forms, Incorporated (hereinafter "Western") is a Kansas City based
manufacturer of aluminum form systems and accessories used for cast-in-place

      1
        The Honorable Roger L. Wollman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the close of business on January 31,
2002. He has been succeeded by the author of this opinion.
      2
        The Honorable Louis F. Oberdorfer, United States District Judge for the
District of Columbia, sitting by designation.
concrete construction. Michael Pickell joined Western in 1985, left for a short time,
and rejoined the company as a sales representative in 1989. At the time he rejoined
the company, Pickell executed two instruments: a Sales Representative Agreement
(hereinafter "Agreement") and a Service Representative Contract (hereinafter
"Contract"), which was attached to the Agreement as an addendum thereto.

       The Agreement provided the terms and details of Pickell's employment as a
sales representative, including, among other things, his compensation package, a
definition of his sales territory, and his term of employment as a sales representative.
It provided that "this Agreement shall terminate one (1) year after the date hereof;
provided however, that Representative may extend the effectiveness of this
Agreement for an additional year by giving written notice of such extension to the
Company." (Add. at 84.) The Agreement also provided that the "Representative shall
sign and comply with the terms and provisions of the Company's standard non-
competitive covenant which is a part of this Agreement and is attached as an
addendum hereto." (Add. at 85.) A merger clause in the Agreement provided that
"[t]his Agreement INCLUDING ADDENDUM # 1, embodies the whole Agreement
of the parties." (Add. at 85.) It is undisputed that the Agreement's references to an
addendum are references to the Contract, which contained covenants preventing the
"use or disclos[ure] . . .[of] any Confidential Information," (Add. at 76) and certain
covenants not to compete "for a period of two (2) years from and after the voluntary
or involuntary termination of such employment," (Add. at 77).

      Pickell worked as a sales representative until 1991 when he was appointed
Midwest Regional Manager. At that time, Pickell signed a new compensation
agreement entitled "Regional Manager Compensation Program, Western Forms, Inc."
(Appellant's Separate App. of Ex. at 84.) Immediately after his appointment as
regional manager and then again in 1993, the company approached Pickell and
requested that he sign a noncompete agreement. At one point, Pickell told Don
Winter, then Western's Vice President of Sales and Marketing, that he would not sign

                                           2
a noncompete agreement even if it cost him his job because he was fundamentally
opposed to them.

      Several years later, the company drafted a revised noncompete agreement.
During an internal audit, the company discovered that Pickell had not signed the
revised noncompete agreement and requested that he do so. Pickell refused to sign
the noncompete agreement. In 1997, Pickell was appointed National Sales Manager.
Jim Skelton, Western's Human Resources Director, approached Pickell after his
appointment and requested that he sign a noncompete agreement, but, once again,
Pickell refused to do so.

        In January 2001, Pickell resigned from Western, and he and Winter, Western's
former Vice President of Sales, went into business together, forming Great Plains
Contractors Supply, LLC (hereinafter "Great Plains"). Great Plains distributes
construction supplies, including Tuf-N-Lite products, in the Kansas City area. Tuf-N-
Lite, like Western, manufactures aluminum form systems. Thus, some of the products
that Great Plains distributes compete with Western's products.

       Western filed a complaint against Pickell seeking both injunctive and monetary
relief. Western alleges that Pickell breached the 1989 employment covenants and
violated The Missouri Uniform Trade Secrets Act, Mo. Ann. Stat. §§ 417.450 et seq.
(West 2001). After a preliminary injunction hearing, the district court requested
supplemental briefing on the issue of whether the 1989 covenant expired before
Pickell resigned in 2001. Pursuant to Federal Rule of Civil Procedure 65(a)(2), the
district court consolidated the preliminary injunction hearing with the permanent
injunction hearing. The district court3 then denied all legal and equitable relief to the
plaintiff. Western filed this appeal, and we affirm the judgment of the district court.


      3
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
                                           3
       All agree that Missouri law controls in this diversity action. "We review the
district court's interpretation of Missouri law de novo." Bass v. Gen. Motors Corp.,
150 F.3d 842, 846-47 (8th Cir. 1998). "[W]e are bound by the decisions of the
Missouri Supreme Court. If the Missouri Supreme Court has not spoken on a
particular issue, we may consider relevant state precedent, analogous decisions,
considered dicta, ... and any other reliable data." Id. at 847 (internal quotation and
citations omitted). We review the district court's construction and interpretation of
the employment contracts at issue de novo. Brown v. Home Ins. Co., 176 F.3d 1102,
1105 (8th Cir. 1999). Whether a contract is ambiguous is also a question of law that
we review do novo. Rosemann v. Roto-Die, Inc., 276 F.3d 393, 399 (8th Cir. 2002).
After careful review of the record, the district court's findings of fact and conclusions
of law, and the relevant case law, we conclude that the district court did not err.

        In resolving the issue of whether Pickell violated the noncompete agreement,
the district court concluded that the terms of the agreement were unambiguous and
construed the contract as a matter of law. As evidenced by the merger clause and the
reference in the Agreement to the Contract, the district court concluded that the
Contract was ancillary to the Agreement and must be construed in harmony with it.
The language in the Contract provided that the noncompete agreement was triggered
at the termination of "such employment." We agree with the district court that "such
employment" referred to the only employment relevant at the time the Contract was
signed–employment as a Sales Representative pursuant to the Agreement and not to
employment generally. This conclusion is bolstered by the fact that the Agreement
provided that employment as a sales representative was employment for only a
limited duration–one year with the potential to renew the Agreement for a second
year. It was not a contract entered into to govern Western's employment relationship
with Pickell into the indefinite future regardless of his position within the company.
Thus, either at the end of the second year or at least at the time Western appointed
Pickell Regional Sales Manager in 1991, the Agreement had expired. The expiration
of the Agreement triggered the running of the noncompete provision of the Contract

                                           4
which had been incorporated as an addendum to the Agreement. On the unique facts
of this case, this conclusion leads to the albeit strange result that the covenant not to
compete began to run and eventually expired while Pickell was still employed at
Western, but this result is a direct consequence of poor drafting on Western's part.
We construe this drafting error against Western. In addition, Western compounded
its own drafting error when it allowed Pickell to remain with the company despite his
continued refusal to sign a new noncompete agreement.

      We also agree with the district court's disposition of Western's claims
concerning Pickell's alleged breach of confidentiality and use of trade secrets. See
Western Forms, Inc. v. Found. Forms & Supply, Inc., 824 F. Supp. 739, 742 (S.D.
Ohio 1993) (denying injunctive relief to Western on grounds that its customer list and
pricing information is not proprietary or secret information because it is readily
available); Mo-Kan Cent. Recovery Co. v. Hedenkamp, 671 S.W.2d 396, 400 (Mo.
Ct. App. 1984) (concluding that "bidding structure" was not protected information).
In a Missouri case analogous to this, the court held that the kind of information
Western seeks to protect is simply not protectable:

      [d]efendants have, of course, carried with them a considerable amount
      of helpful information respecting sales of industrial oils in the territories
      they covered. Through their knowledge of the market and personal
      contacts they may be able to capture substantially all of plaintiff's
      business. But the knowledge they will use for this purpose is
      nonetheless generally unprotectable. It is obvious that the identity of the
      customers with which the St. Louis office dealt is not a trade secret. The
      important ones were the companies in the area which had use for large
      quantities of industrial oils, known to anybody in the business. As to
      their individual requirements, such data is not common knowledge to the
      same extent. But it is still information obtainable without recourse to
      misappropriation from a former employer. There is no reason to doubt
      that most price information is similarly obtainable.



                                           5
Metal Lubricants Co. v. Engineered Lubricants Co., 284 F. Supp. 483, 488 (E.D. Mo.
1968), aff'd, 411 F.2d 426, 428 (8th Cir. 1969) (noting that the Supreme Court of
Missouri has set up strict standards of proof for misappropriation of trade secrets
claims). "Although the above quotation is in specific reference to trade secrets, it is
equally applicable to show that the information . . . was not confidential because that
information was known or easily obtainable by others." Walter E. Zemitzsch, Inc. v.
Harrison, 712 S.W.2d 418, 421 (Mo. Ct. App. 1986).

       Finally, Western concedes that the district court's use of Federal Rule of Civil
Procedure 65 would not deprive it of its jury trial right if the district court decided the
issues as a matter of law. (Appellant's Br. at 55.) As we read the district court's
order, this is exactly what it did. Because we can add nothing further to the district
court's well-reasoned order, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            6